                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

BASSILLIO NESBY                                                                   PLAINTIFF

VS.                               4:18CV00039-BRW-JTR

TIM RYALS, Sheriff,
Faulkner County, et al.                                                       DEFENDANTS



                                           ORDER

       I have reviewed the Recommendation submitted by United States Magistrate Judge J.

Thomas Ray. No objections were filed. After careful review, I approve and adopt the

Recommendation.

       Accordingly, Defendants’ motion for summary judgment (Doc. No. 24) is GRANTED,

and Plaintiff’s claims are DISMISSED with prejudice.

       IT IS SO ORDERED this 6th day of September, 2019.



                                                        Billy Roy Wilson__________________
                                                        UNITED STATES DISTRICT JUDGE
